IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0781
                               Filed July 27, 2016


ANTHONY LEWIS PEACHER,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, D.J. Stovall, Judge.



      Anthony Peacher appeals from the dismissal of his application for

postconviction relief. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                             2


DANILSON, Chief Judge.

       Anthony Peacher was adjudicated delinquent for the offense of assault

with intent to commit sexual abuse on November 22, 2000, and again on

December 3, 2001. On January 31, 2004, Peacher turned eighteen years old.

The juvenile court held a hearing concerning the deferred question whether

Peacher would be required to register as a sex offender. On February 24, 2004,

the juvenile court entered an order requiring Peacher to register as a sex

offender.

       On August 13, 2014, Peacher filed an application for postconviction relief

(PCR), contending the imposition of lifetime sex-offense-registry requirements

constituted cruel and unusual punishment.1 The State responded with a motion

for summary judgment and dismissal, asserting a PCR action was not an

available option for Peacher’s claim and, in the alternative, his PCR application

was time-barred.        Peacher resisted, contending he was challenging an

unconstitutional sentence, and the evolving nature of juvenile sentencing law

provided a new ground of law that could not have been raised within the three-

year limitations period of Iowa Code section 822.3 (2013).

       On appeal, Peacher asserts the district court should have treated the

application as a motion for modification of time required to be on the sex offender




1
  This contention requires the overruling of controlling precedent, State v. Pickens, 558
N.W.2d 396 (Iowa 1997), which this court is not in a position to do. See State v. Eichler,
83 N.W.2d 576, 578 (Iowa 1957) (“Yet it is the prerogative of th[e] [supreme] court to
determine the law, and we think that generally the trial courts are under a duty to follow it
as expressed by the courts of last resort, as they understand it, even though they may
disagree. If our previous holdings are to be overruled, we should ordinarily prefer to do it
ourselves.”).
                                            3


registry. He argues the remedy he requests is a modification of his sex-abuse-

offense registry requirements.2

       Under the post–2009 statute, a juvenile adjudicated delinquent for a
       subject offense must register “unless the juvenile court waives the
       requirement and finds that the person should not be required to
       register under this chapter.” [Iowa Code] § 692A.103(3) (2009).
       The statute also creates a procedure by which a juvenile, who is
       required to register, may request modification or suspension of the
       registration requirement. [Id.] § 692A.103(5).

State v. Williams, No. 12-1920, 2014 WL 70302, at *1 (Iowa Ct. App. Jan. 9,

2014) (preserving defendant’s ineffective-assistance-of-counsel claim for PCR

proceeding).    The district court apparently concluded the juvenile court must

address Peacher’s claim.

       Section 692A.103(5)        provides: “If a juvenile is required to register

pursuant to subsection 3, the juvenile court may, upon motion of the juvenile, and

after reasonable notice to the parties and hearing, modify or suspend the

registration requirements if good cause is shown.” (Emphasis added.) Peacher

was not a juvenile when filing his PCR application. Thus, we are not persuaded

the subsection is the vehicle for Peacher’s requested remedy.

       However, Iowa Code section 692A.128(6) provides a procedure to petition

the district court to modify sex-offender-registration requirements. See State v.

Iowa Dist. Ct., 843 N.W.2d 76, 81-85 (Iowa 2014) (discussing the provision that

allows modification of the registration requirements of sex offenders).

       The modification provision includes various safeguards promoting
       this purpose: offenders must have completed all sex offender
       treatment programs that have been required; offenders must have

2
  See Iowa Code § 692A.125(2)(a) (providing that the registration requirements of
chapter 692A apply to “[a]ny sex offender including a juvenile offender who is required to
be on the sex offender registry as of June 30, 2009”).
                                         4


       completed a risk assessment and have been classified as low risk
       to reoffend; the district court may gather “any evidence deemed
       appropriate” to its determination and conduct a hearing on any
       application; and, for purposes of subsection 6, offenders must have
       completed any required periods of juvenile court and judicial district
       corrections supervision.

Id. at 84.

       Peacher did not ask the district court to treat his PCR application as a

motion for modification. And neither his PCR application nor resistance to the

motion for summary judgment asserted he had completed all sex offender

treatment programs required or a risk assessment. We decline to find error in

the district court’s failure to address the PCR application as a motion to modify

registration requirements.

       The dismissal of Peacher’s PCR application does not prevent him from

filing a motion pursuant to Iowa Code section 629A.128. We do not address the

merits of such a motion as it is not before us. We affirm.

       AFFIRMED.